Order unanimously affirmed with costs. Memorandum: We affirm for reasons stated at Special Term (Inglehart, J.), and add only that the definitions in the Industrial Code may be relied upon to interpret the language of Labor Law § 241 (6) (DaBolt v Bethlehem Steel Corp., 92 AD2d 70, 73-74, lv and appeal dismissed 60 NY2d 701). Demolition work is defined as "[t]he work incidental to or associated with the total or partial dismantling or razing of a building or other structure including the removing or dismantling of machinery or other equipment” (12 NYCRR 23-1.4 [b] [16]). Construction work is defined in relevant part as "[a]ll work of the types performed in the construction, erection, alteration, repair, maintenance, painting or moving of buildings or other structures, whether or not such work is performed in proximate relation to a specific building or other structure” (12 NYCRR 12-1.4 [b] [13]). The removal of the *950headbox as part of the rebuilding of paper machine No. 2 involved substantial work on the building itself and was clearly within the ambit of Labor Law § 241 (6). (Appeal from order of Supreme Court, Jefferson County, Inglehart, J.—partial summary judgment.) Present—Boomer, J. P., Green, Pine, Lawton and Davis, JJ.